Exhibit 10.5

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into in North
Carolina by and between Xerium Technologies, Inc. (the “Company”), a Delaware
corporation with its principal place of business in Raleigh, North Carolina and
Michael Bly (the “Executive”), effective as of the 15th day of March, 2013 (the
“Effective Date”).
WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to employ the Executive in the position of Executive Vice President of
Global Human Resources and the Executive wishes to accept such employment;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:
1.Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.
2.    Term. The employment of the Executive by the Company hereunder shall be
for the period commencing on the Effective Date and expiring on the date of the
termination of such employment in accordance with Section 5 hereof. For all
purposes of this Agreement, references to (a) the “Termination Date” shall mean
the date the Executive’s employment hereunder shall terminate pursuant to said
Section 5, and (b) references to the “term” of the Executive’s employment
hereunder shall mean the period commencing on the Effective Date and ending on
the Termination Date. Following the Termination Date, unless specifically
otherwise agreed between the Executive and any applicable party, the Executive
shall cease to hold any position (whether as an officer, director, manager,
employee, trustee, fiduciary or otherwise) with the Company or any of its
Subsidiaries or Affiliates.
3.    Capacity and Performance; Work Location.
(a)    During the term of the Executive’s employment hereunder, the Executive
shall serve the Company as its Executive Vice President of Global Human
Resources. In addition, and without further compensation, the Executive may
serve as a director and/or officer of one or more of the Company’s Subsidiaries,
if so elected or appointed from time to time.
(b)    During the term of the Executive’s employment hereunder, the Executive
shall be employed by the Company on a full-time basis and shall perform such
duties and responsibilities on behalf of the Company and its Subsidiaries as may
be designated from time to time by the Chief Executive Officer or the Board of
Directors of the Company (the “Board”).
(c)    During the term of the Executive’s employment hereunder, the Executive
shall devote his full business time to the advancement of the business and
interests of the Company and its Subsidiaries and to the discharge of his duties
and responsibilities hereunder. The Executive shall not engage in any other
business activity or serve in any industry, trade, professional, governmental or
academic position during the term of this Agreement, except as may be expressly
approved in advance by the Chief Executive Officer in writing.

1



--------------------------------------------------------------------------------



(d)    During the term of Executive’s employment hereunder, in the event
Executive does not choose to relocate to the Raleigh, North Carolina area,
Executive’s primary business location shall be his home office in Virginia,
provided, however, travel to the Company’s and its Subsidiaries’ manufacturing
plants and office locations shall be required as necessary to fulfill
Executive’s employment duties hereunder.
4.    Compensation and Benefits. During the term of the Executive’s employment
hereunder as compensation for all services performed by the Executive:
(a)    Base Salary. The Company shall pay the Executive a base salary at the
rate of Two Hundred Fifty Thousand Dollars ($250,000.00) per year, payable in
accordance with the payroll practices of the Company for its executives and
subject to increase from time to time by the Board, in its sole discretion. Such
base salary, as from time to time adjusted, is hereafter referred to as the
“Base Salary.”
(b)    Annual Bonus Plan. The Executive shall be entitled to participate in any
and all annual bonus plans (the “Annual Bonus Plans”) from time to time in
effect for senior executives of the Company generally. The terms of each Annual
Bonus Plan and Executive’s participation therein, including the form of payment,
shall be determined by the compensation committee of the Board (or, if there is
no such committee, by the Board); provided, however, that the Executive shall be
entitled to participate in such plans at a target opportunity equal to fifty
percent (50%) of his Base Salary (pro-rated in 2013 based on employment
commencement date) provided that the Executive is employed by the Company on the
payment date with any awards thereunder payable only to the extent earned
pursuant to the terms of the applicable Annual Bonus Plan and subject to
adjustment in accordance with the terms of the applicable Annual Bonus Plan.
Notwithstanding the foregoing, no award under the Annual Bonus Plans may be
granted if the compensation committee determines that in order for such award to
qualify as performance-based for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Plan must be submitted to and
approved, or resubmitted to and approved, by the stockholders of the Company in
accordance with the requirements of Section 162(m) of the Code, unless such
grant is made contingent upon such approval. The compensation committee of the
Board (or, if there is no such committee, the Board) may alter, modify, add to
or delete any Annual Bonus Plan at any time as it, in its sole judgment
determines to be appropriate.
(c)    Long Term Incentive. The Executive shall be entitled to participate in
any awards granted under any Long Term Incentive Program (the “LTIP”) or similar
equity participation plans from time to time in effect for senior executives of
the Company generally. For 2013, it is anticipated that Executive’s
participation in the LTIP shall provide for a grant of Restricted Stock Units
with a value on the date of grant not to exceed $125,000, fifty percent (50%) of
which shall have time-based vesting with a three year cliff and fifty percent
(50%) of which shall have stock price based performance vesting requirements;
all of which terms will be determined by the compensation committee of the Board
(or, if there is no such committee, by the Board), which may alter, modify, add
to or delete any LTIP at any time as it, in its sold judgment, determines to be
appropriate. A grant of awards under any LTIP or other equity participation plan
will be made to

2



--------------------------------------------------------------------------------



the Executive at the same time and on the same terms as awards are made to other
participants in such plan and will be subject to all the terms and conditions of
such plan.
(d)    Other Incentive Plans. The Executive shall be entitled to participate in
any and all cash, equity, bonus and other incentive plans not otherwise
described herein from time to time in effect for senior executives of the
Company generally. The terms of each such plan and the Executive’s participation
therein shall be determined by the compensation committee of the Board (or, if
there is no such committee, by the Board). The compensation committee of the
Board (or, if there is no such committee, the Board) may alter, modify, add to
or delete any such plan at any time as it, in its sole judgment, determines to
be appropriate.
(e)    Vacations. The Executive shall be entitled to an annual vacation of four
(4) weeks, with reasonable advance notice and subject to the reasonable business
needs of the Company. Vacation shall otherwise be governed by the policies of
the Company, as in effect from time to time.
(f)    Other Benefits. Subject to any contribution therefor generally required
of executives of the Company, the Executive shall be entitled to participate in
any and all employee benefit plans from time to time in effect for executives of
the Company generally, except to the extent such plans are in a category of
benefit specifically otherwise provided to the Executive under this Agreement
(e.g., severance pay). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. The Board
may alter, modify, add to or delete employee benefit plans at any time as it, in
its sole judgment, determines to be appropriate.
(g)    Certain Perquisites. The Company shall provide the Executive while he
continues to be employed by the Company with: (i) participation in the Company’s
standard executive automobile program pursuant to which he would receive a
current amount of six hundred dollars ($600.00) per month as an automobile
allowance; and (ii) eligibility for reimbursement of up to five hundred dollars
($500.00) per month in country club monthly dues, to be paid to the Executive
monthly through an expense report reimbursement.
(h)    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable and necessary business expenses incurred or paid by the Executive
in the performance of his duties and responsibilities hereunder (including,
without limitation, (1) mileage at the applicable Internal Revenue Service rate
for any business-related automobile travel and (2) hotel and other reasonable
travel expenses for Executive’s trips to the Company’s Raleigh, North Carolina
headquarters), subject to any maximum annual limit or other restrictions on such
expenses set by the Board and to such reasonable substantiation and
documentation as may be specified by the Company from time to time. In the case
of any reimbursement to which the Executive is entitled pursuant to this Section
4(h) that would constitute deferred compensation subject to Section 409A of the
Code, the following additional rules shall apply: (i) the reimbursable expense
must have been incurred, except as otherwise expressly provided in this
Agreement, during the term of this Agreement; (ii) the amount of expenses
eligible for reimbursement during any calendar year will not affect the amount
of expenses eligible for reimbursement in any other calendar year; (iii) the
reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense was incurred; and (iv) the
Executive’s entitlement to reimbursement shall not be subject to liquidation or
exchange for another benefit.

3



--------------------------------------------------------------------------------



(i)    Sign-On Award. The Executive shall be entitled to a one-time signing
bonus in the amount of fifty thousand dollars ($50,000.00) which shall be paid
on the Effective Date.
(j)    Relocation Expenses. In the event Executive chooses to relocate to the
Raleigh, North Carolina area, the Company shall provide the Executive with the
Company’s standard relocation benefits package to relocate to the Raleigh, North
Carolina area, a copy of which has been provided to Executive.
(k)    Payments/Actions by Company. Wherever it is provided in this Agreement
that payment of any form of compensation or any other action shall be made by
the Company, such payment or action may be made by any Subsidiary or Affiliate
of the Company.
5.    Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:
(a)    Death. In the event of the Executive’s death during the term of
Executive’s employment hereunder, the Executive’s employment shall immediately
and automatically terminate.
(b)    Disability. The Company may terminate the Executive’s employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during his employment hereunder. For this purpose, disability means
that the Executive (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company. If any question shall arise as to whether during any
period the Executive is disabled within the meaning of this Section 5(b), the
Executive, at the request of the Company, shall submit to a medical examination
by a physician selected by the Company to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.
(c)    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth the nature of such Cause. The following shall constitute Cause for
termination: (i) the Executive’s conviction of or plea of nolo contendere to a
felony or other crime involving moral turpitude; (ii) the Executive’s fraud,
theft or embezzlement committed with respect to the Company or its Subsidiaries;
(iii) material breach by the Executive of any of the provisions of Sections 8, 9
or 10 hereof that causes demonstrable harm to the Company or any of its
Subsidiaries; or (iv) the Executive’s willful and continued failure to perform
his material duties to the Company and its Subsidiaries; provided, however, that
the Company may terminate Executive’s employment hereunder for “Cause” within
the meaning of this clause (iv) only after the Company has provided written
notice to the Executive

4



--------------------------------------------------------------------------------



of the failure and the Executive shall not have remedied such failure within ten
(10) business days following the effectiveness of such notice.
(d)    By the Company Other than for Cause. The Company may terminate the
Executive’s employment, hereunder other than for Cause at any time upon notice
to the Executive.
(e)    By the Executive Other than for Good Reason. The Executive may terminate
his employment hereunder other than for Good Reason (as defined in Section 5(f)
below) at any time upon the provision of sixty (60) days written notice to the
Company. In the event of termination of the Executive pursuant to this Section
5(e), the Board may elect to waive the period of notice or any portion thereof.
(f)    By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason upon written notice to the Company setting
forth in reasonable detail the nature of such Good Reason; provided, that such
written notice must be delivered to the Company within ninety (90) days of the
initial existence of the condition or circumstance constituting or giving rise
to the purported Good Reason. A termination by the Executive hereunder shall not
be treated as a termination for Good Reason if the Company remedies the
condition or circumstance constituting or giving rise to the purported Good
Reason within thirty (30) days of the receipt of the Executive’s notice, or if
actual termination occurs more than two years following the initial existence of
such condition or circumstance. The following shall constitute Good Reason for
purposes of this subsection (f): a requirement, following the Executive’s
relocation of his principal residence to a location within reasonable commuting
distance of the Company’s offices in Raleigh, North Carolina, that the Executive
relocate more than fifty (50) miles from his then-current principal residence,
it being understood that the Executive may be required to travel frequently and
that prolonged periods spent away from Executive’s principal residence shall not
constitute Good Reason.
6.    Compensation upon Termination.
(a)    Death. In the event of a termination of the Executive’s employment
hereunder by reason of death as contemplated by Section 5(a), the Company shall
pay in a lump sum within thirty (30) days of such termination to the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to his estate, the Base Salary earned but not paid through the
Termination Date.
(b)    Disability. In the event of any termination of the Executive’s employment
hereunder by reason of disability as contemplated by Section 5(b), the Company
shall pay to the Executive his Base Salary earned but not paid through the date
of the notice required by Section 5(b) and, in addition, shall, subject to any
employee contribution applicable to the Executive on the Termination Date,
continue to contribute to the premium cost of the Executive’s participation in
the Company’s group medical and dental plans for eighteen (18) months (or such
longer period as may be provided under the employee benefit plans of the
Company), but only if the Executive does not have access at reasonable cost to
substantially equivalent benefits through another employer, and provided that
the Executive is entitled to continue such participation under applicable law
and plan terms.

5



--------------------------------------------------------------------------------



(c)    By the Company for Cause. In the event of any termination of the
Executive’s employment hereunder by the Company for Cause as contemplated by
Section 5(c), the Company shall have no further obligations to the Executive
under this Agreement other than payment of Base Salary through the Termination
Date and except as specifically provided in Section 6(g).
(d)    By the Company Other than for Cause or by the Executive for Good Reason.
(i)    Not Close in Time to a Change of Control. In the event of any termination
of the Executive’s employment hereunder by the Company pursuant to Section 5(d)
or by the Executive pursuant to Section 5(f), which occurs after the Executive
has completed at least three (3) months of employment with the Company and which
termination does not occur within three (3) months prior to or within two (2)
years following a Change of Control, the Company (A) shall continue to pay the
Executive the Base Salary at the rate in effect on the Termination Date for
eighteen (18) months, and (B) subject to any employee contribution applicable to
the Executive on the Termination Date, shall continue to contribute to the
premium cost of the Executive’s participation in the Company’s group medical and
dental plans for eighteen (18) months (or such longer period as may be provided
under the employee benefit plans of the Company), but only if the Executive does
not have access at reasonable cost to substantially equivalent benefits through
another employer, and provided that the Executive is entitled to continue such
participation under applicable law and plan terms.
(ii)    Close in Time to a Change of Control. In the event of any termination of
the Executive’s employment hereunder by the Company pursuant to Section 5(d) or
by the Executive pursuant to Section 5(f), which occurs after the Executive has
completed at least three (3) months of employment with the Company and which
termination occurs within three (3) months prior to or within two (2) years
following a Change of Control, the Company (A) shall continue to pay the
Executive the Base Salary at the rate in effect on the Termination Date for two
(2) years, and (B) subject to any employee contribution applicable to the
Executive on the Termination Date, shall continue to contribute to the premium
cost of the Executive’s participation in the Company’s group medical and dental
plans for two (2) years (or such longer period as may be provided under the
employee benefit plans of the Company), but only if the Executive does not have
access at reasonable cost to substantially equivalent benefits through another
employer, and provided that the Executive is entitled to continue such
participation under applicable law and plan terms.
(iii)    Conditions. Any obligation of the Company to the Executive under
Sections 6(b) and 6(d) hereof is conditioned upon (A) the Executive’s signing a
release of claims in such form as the Company may require (the “Employee
Release”) and (B) the Executive’s continued full performance of his continuing
obligations hereunder, including those under Sections 8, 9 and 10. The Employee
Release shall be provided to the Executive within seven (7) days following the
Termination Date and the Executive must execute it within the time period
specified in the Employee Release which shall not be longer than forty-five (45)
days. The Employee Release shall not be effective until any applicable
revocation period has expired. Base Salary to which the Executive is entitled
under Sections 6(b) and 6(d) hereof shall be payable in accordance with the
normal payroll practices of the Company in effect on the Termination Date and
will begin at the Company’s next regular payroll period which is at least five
(5) business days following the effective

6



--------------------------------------------------------------------------------



date of the Employee Release, but shall be retroactive to next business day
following the Termination Date, provided, however, that in all cases, such
payments shall commence within ninety (90) days following the Executive’s
separation from service, and further provided that if the ninety (90) day period
begins in one taxable year for the Executive and ends in the subsequent taxable
year for the Executive, then the payments shall not commence until the
subsequent taxable year pursuant to the guidance provided in IRS Notice 2010-80.
(e)    By the Executive Other than for Good Reason. If the Executive shall
terminate his employment pursuant to Section 5(e), the Company shall continue to
pay the Executive his Base Salary through the Termination Date (it being
understood that if, in accordance with Section 5(e), the Board elects to waive
the period of notice, or any portion thereof, the payment of Base Salary under
this Section 6(e) shall continue through the notice period or any portion
thereof so waived).
(f)    Delay in Payment Commencement on Account of Internal Revenue Code Section
409A. If the Executive is, at the time of separation from service, a “specified
employee” (as hereinafter defined), any and all amounts payable in connection
with such separation from service that constitute deferred compensation subject
to Section 409A of the Code, as determined by the Company in its sole
discretion, and that would (but for this sentence) be payable within six (6)
months following such separation from service, shall not be paid until the date
which is six (6) months and one (1) day after the date of such separation from
service or, if earlier, the Executive’s date of death. In this regard, any
payments that otherwise would have been made during such six (6) month period
shall be paid to the Executive in a lump sum on the first date on which they may
be paid, together with interest credited at the short-term applicable federal
rate, compounded daily. For purposes of this subsection (f), “specified
employee” means an individual determined by the Company to be a specified
employee as defined in subsection (a)(2)(B)(i) of Section 409A of the Code. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409 A of the Code, any of the special elective rules
prescribed in Section 1.409A-l(i) of the Treasury Regulations for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of this Agreement.
(g)    Post-Termination Obligations Generally. Except for (i) any right
expressly set forth in this Section 6, (ii) any vested benefits under any
employee benefit plan referred to in Section 4(f) which specifically is designed
to provide benefits following termination of employment (such as any such plan
providing benefits upon disability or retirement) (but subject to all of the
terms, if any, of each such other benefit plan as to how such vested benefits
will be treated following termination of employment) and (iii) any rights
expressly set forth in any other written agreement to which Executive and any of
the Company or any of its Subsidiaries or Affiliates shall become parties from
time to time after the date hereof, neither the Company nor any of its
Subsidiaries or Affiliates shall have any further obligations to the Executive,
in connection with his employment or the termination thereof, following
expiration of the term of the Executive’s employment hereunder. Satisfaction by
the Company and other applicable Persons of such rights and benefits shall
constitute full settlement of any claim that the Executive may have on account
of any termination of employment hereunder against the Company, any of its
Subsidiaries or Affiliates and all of their respective past and present
officers, directors, stockholders, members, managers,

7



--------------------------------------------------------------------------------



partners, controlling Persons, employees, agents, representatives, successors
and assigns and all other others connected with any of them, both individually
and in their official capacities.
7.    Limitation.
(a)    In the event that it is determined that any payment or benefit provided
by the Company or any of its Subsidiaries to or for the benefit of the
Executive, either under this Agreement or otherwise, and regardless of under
what plan or arrangement it was made, would, absent the application of this
Section 7, be subject to excise tax (the “Excise Tax”) imposed by Section 4999
of the Code, or any successor provision (“Section 4999”), the Company will
reduce such payments and/or benefits to the extent, but only to the extent,
necessary so that no portion of the remaining payments and/or benefits will be
subject to the Excise Tax. The Company shall have discretion in determining
which, if any, of several payments and/or benefits (if more than one) are to be
reduced.
(b)    Determinations as to the amount of any cutback required under this
Section 7 will be made by the Company’s tax accountant unless the Executive has
reasonable objections to the use of that firm, in which case the determinations
will be made by a comparable firm chosen jointly by the Company and the
Executive (the firm making the determinations to be referred to as the “Firm”).
The determinations of the Firm will be binding upon the Company and the
Executive except as the determinations are established in resolution (including
by settlement) of a controversy with the Internal Revenue Service to have been
incorrect. All fees and expenses of the Firm will be paid by the Company.
8.    Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Subsidiaries:
(a)    While the Executive is employed by the Company and for eighteen (18)
months after his employment terminates (or two (2) years if the Executive is
terminated in accordance with Section 6(d)(ii) above) (the “Non-Competition
Period”) the Executive shall not, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Subsidiaries: (i) anywhere throughout the world; (ii) in North
America; (iii) in South America; (iv) in Europe; (v) in Asia; (vi) in Australia;
(vii) in the United States; (viii) in those states of the United States in which
the Company or any of its Subsidiaries sells Products or conducts business
activities. Specifically, but without limiting the foregoing, the Executive
agrees that during the Non-Competition Period, he shall not: (A) undertake any
planning for any business competitive with the Company or any of its
Subsidiaries; or (B) engage in any manner in any activity that is competitive
with the business of the Company or any of its Subsidiaries. For the purposes of
this Section 8, the Executive’s undertaking shall encompass all items, products
and services that may be used in substitution for Products.
(b)    The Executive agrees that, during his employment with the Company, he
will not undertake any outside activity, whether or not competitive with the
business of the Company or its Subsidiaries that could reasonably give rise to a
conflict of interest or otherwise interfere with his duties and obligations to
the Company or any of its Subsidiaries.

8



--------------------------------------------------------------------------------



(c)    The Executive further agrees that while he is employed by the Company and
during the Non-Competition Period, the Executive will not, (i) hire or attempt
to hire any employee of the Company or any of its Subsidiaries, (ii) hire or
attempt to hire any independent contractor providing services to the Company or
any of its Subsidiaries, (iii) assist in hiring or any attempt to hire anyone
identified in clauses (i) or (ii) of this sentence by any other Person, (iv)
encourage any employee or independent contractor of the Company or any of its
Subsidiaries to terminate his or her relationship with the Company or any of its
Subsidiaries, or (v) solicit or encourage any customer or vendor of the Company
or any of its Subsidiaries to terminate or diminish its relationship with any of
them, or, in the case of a customer, to conduct with any Person any competing
business or activity. For purposes of the Executive’s obligations hereunder
during that portion of the Non-Competition Period that follows the Termination
Date, employee, independent contractor, customer or vendor of the Company or any
of its Subsidiaries shall mean any Person who was such at any time during the
six (6) months immediately preceding the Termination Date.
(d)    In the event that the eighteen (18) month or two (2) year period stated
above is held unenforceable by a court of competent jurisdiction due to its
length, then the period shall be twelve (12) months.
9.    Confidential Information.
(a)    The Executive acknowledges that the Company and its Subsidiaries
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Subsidiaries during his
employment with the Company, and that the Executive may learn of Confidential
Information during the course of such employment. The Executive will comply with
the policies and procedures of the Company and its Subsidiaries for protecting
Confidential Information and shall never use or disclose to any Person (except
as required by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Subsidiaries), any Confidential
Information obtained by the Executive incident to his employment or other
association with the Company or any of its Subsidiaries. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination.
(b)    All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Subsidiaries. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.
10.    Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further

9



--------------------------------------------------------------------------------



assurance or confirmation) requested by the Company to assign the Intellectual
Property to the Company and to permit the Company to enforce any patents,
copyrights or other proprietary rights to the Intellectual Property. The
Executive will not charge the Company for time spent in complying with these
obligations. All copyrightable works that the Executive creates shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.
11.    Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to the Company of each new business
activity that he plans to undertake at least thirty (30) days prior to beginning
any such activity. Such notice shall state the name and address of the Person
for whom such activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person. The Executive shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with his obligations under Sections 8, 9 and 10
hereof.
12.    Enforcement of Covenants. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 8, 9 and 10
hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Subsidiaries and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he to breach any of the covenants contained in Sections 8, 9 and 10 hereof,
the damage to the Company would be irreparable. The Executive therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by the Executive of any of said covenants, without having to
post bond. The parties further agree that, in the event that any provision of
Sections 8, 9 and 10 hereof shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision may be “blue penciled” or written by the court to the extent necessary
to render it enforceable to the maximum extent permitted by law.
13.    Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.
14.    Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 14 and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
(a)    “Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the

10



--------------------------------------------------------------------------------



Company or such other specified Person, where control may be by management
authority, equity interest or other means.
(b)    “Change of Control” shall mean any of the following which takes place
after the Effective Date: (i) any Person or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”),
other than the Company or any of its Subsidiaries or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
one of its Subsidiaries, becomes a beneficial owner, directly or indirectly, in
one or a series of transactions, of securities representing fifty percent (50%)
or more of the total number of votes that may be cast for the election of
directors of the Company; (ii) any merger or consolidation involving the Company
or any sale or other disposition of all or substantially all of the assets of
the Company, or any combination of the foregoing, occurs and the beneficial
owners of the Company’s voting securities outstanding immediately prior to such
consolidation, merger, sale or other disposition do not, immediately following
the consummation of such consolidation, merger, sale or other disposition, hold
beneficial ownership, directly or indirectly, of securities representing fifty
percent (50%) or more of the total number of votes that may be cast for election
of directors of the surviving or resulting corporation in the case of any merger
or consolidation or of the acquiring Person or Persons in the case of any sale
or other disposition; or (iii) within twelve (12) months after a tender offer or
exchange offer for voting securities of the Company (other than by the Company
or any of its Subsidiaries), individuals who are Continuing Directors shall
cease to constitute a majority of the Board. For the purpose of this definition,
the term “beneficial owner” (and correlative terms, including “beneficial
ownership”) shall have the meaning set forth in Rule 13d-3 under the Act.
(c)    “Confidential Information” means any and all information of the Company
and its Subsidiaries that is not generally known by others with whom they
compete or do business, or with whom they plan to compete or do business and any
and all information which, if disclosed by the Company or its Subsidiaries,
would assist in competition against them. Confidential Information includes
without limitation such information relating to (i) the development, research,
testing, manufacturing, marketing and financial activities of the Company and
its Subsidiaries, (ii) the Products, (iii) the costs, sources of supply,
financial performance and strategic plans of the Company and its Subsidiaries,
(iv) the identity and special needs of the customers of the Company and its
Subsidiaries and (v) the people and organizations with whom the Company and its
Subsidiaries have business relationships and those relationships. Confidential
Information also includes any information that the Company or any of its
Subsidiaries have received, or may receive hereafter, from others which was
received by the Company or any of its Subsidiaries with any understanding,
express or implied, that the information would not be disclosed.
(d)    “Continuing Director” means, with respect to any event referred to in the
definition of “Change of Control,” each individual who was a director of the
Company immediately prior to the event in question and each individual whose
election as a director by the Board or whose nomination for election by the
stockholders of the Company was approved by a vote of two-thirds of the
directors then still in office who were directors immediately prior to such
event or whose election or nomination was previously so approved.

11



--------------------------------------------------------------------------------



(e)    “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others and whether or not during normal business hours or on or off the
premises of the Company or any of its Subsidiaries) during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date if applicable) that relate to either the Products or any
prospective activity of the Company or any of its Subsidiaries or that make use
of Confidential Information or any of the equipment or facilities of the Company
or any of its Subsidiaries.
(f)    “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization.
(g)    “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Subsidiaries, together with all services provided or
planned by the Company or any of its Subsidiaries, during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date if applicable).
(h)    “Subsidiary” shall mean any Person of which the Company (or other
specified Person) shall, directly or indirectly, own beneficially or control the
voting of at least a majority of the outstanding capital stock (or other shares
of beneficial interest) entitled to vote generally or at least a majority of the
partnership, membership, joint venture or similar interests, or in which the
Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.
(i)    All references in this Agreement to termination of employment, separation
from service, retirement and similar or correlative terms, when used in a
context that bears upon the vesting, payment or timing of payment of any amounts
or benefits that constitute or could constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, shall be construed
to require a “separation from service” (as that term is defined in Section
1.409A-1(h) of the Treasury Regulations) from the Company and from all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with the Company under Section 1.409A-l(h)(3) of the
Treasury Regulations. Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A. The Company
may, but need not, elect in writing, subject to the applicable limitations under
Section 409A of the Code, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election
shall be deemed part of this Agreement.
15.    Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Sections 6, 7, 8, 9, 10, 11 and 14 through 26.
16.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.

12



--------------------------------------------------------------------------------



17.    Assignment. The Executive may not make any assignment of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the Company. This Agreement shall inure to the benefit of and
be binding upon the Company and the Executive, their respective successors,
executors, administrators, heirs and permitted assigns.
18.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
19.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
20.    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, when delivered by courier at the Executive’s last known
address on the books of the Company, or five (5) business days following deposit
in the United States mail, postage prepaid, registered or certified, and
addressed to the Executive at his last known address on the books of the Company
or, in the case of the Company, at its principal place of business, attention of
the Chairman of the Board or to such other address as either party may specify
by notice to the other actually received.
21.    Entire Agreement. This Agreement and the other plans and documents
specifically referred to herein constitute the entire agreement between the
parties regarding the subject matter of this Agreement and such other plans and
documents and supersede all prior communications, agreements and understandings,
written or oral, with respect to such subject matter.
22.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
23.    Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.
24.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
25.    Governing Law. This is a North Carolina contract and shall be construed
and enforced under and be governed in all respects by the laws of the State of
North Carolina, without regard to the conflict of laws principles thereof.
26.    Consideration. The parties expressly waive any defense either may now or
hereafter have as to the lack of inadequacy of consideration for this Agreement.

13



--------------------------------------------------------------------------------



[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Executive, and by the Company, through its duly authorized representative,
as the date first above written.
THE EXECUTIVE:    XERIUM TECHNOLOGIES, INC.








/s/ Michael Bly_______________    By: /s/ Harold C. Bevis            
Michael Bly        Harold C. Bevis
President and Chief Executive Officer

15

